—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered March 30, 1998, in defendants’ favor dismissing the complaint and bringing up for review the underlying order, same court and Justice, entered March 10,1998, which granted defendants’ motion for summary judgment, unanimously affirmed, with costs. Appeal from the order, unanimously dismissed, without costs, as subsumed within the appeal from the ensuing judgment.
Where, as here, defendants in a libel action brought by a public official have made out a prima facie entitlement to summary judgment, plaintiff has the burden of demonstrating with convincing clarity that the defamatory statements were motivated by actual malice (see, Freeman v Johnston, 84 NY2d 52, 56-57, cert denied 513 US 1016). Plaintiff, however, failed to meet this burden. Her challenges to defendant reporter’s investigation and the credibility of the individuals who provided him with statements do not show with the requisite degree of clarity and persuasive force that defendants published the complained of statements with actual malice, i.e., that they knew the allegedly defamatory statements were false or that they published them with reckless disregard for the truth. Concur — Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.